internal_revenue_service number release date index number department of the treasury washington dc person to contact telephone number refer reply to cc fip 2-plr-113200-01 date date legend parent company spe state a state b statute agency series a-1 a bc c date a this letter is in reply to your letter dated date asking the internal_revenue_service to rule on the transaction described below facts parent is a state b corporation that is a registered_holding_company under the public_utility holding_company act of parent is the common parent of an affiliated_group_of_corporations and files a consolidated_return on behalf of the group the company a wholly owned subsidiary of parent is a calendar_year taxpayer that uses the accrual_method of accounting and is an investor-owned electric utility in state a company generates transmits and distributes electricity to residential commercial and industrial customers within a designated territory company has the exclusive right to sell electricity at retail within its territory and is regulated by agency and the federal energy regulatory commission state a is deregulating its electric industry as a result company’s customers plr-113200-01 will be allowed to contract directly with alternative suppliers of electricity and company will compete with other parties to sell electricity in a competitive market some of company’s generation facilities will have values substantially below their book_value and some of its contracts to purchase electricity will be at rates above the market price to enable company to recover the net uneconomic portions of its prudently incurred costs of generation-related assets and obligations transition costs state a enacted statute under which company will be allowed to collect nonbypassable charges from consumers of electricity located in company’s territory the charges will be based in part on the amount of electricity purchased by the consumer under statute a portion of company’s transition costs may be recovered by collecting separate nonbypassable usage-based charges called transition bond charges tbcs and by issuing securities that will be secured_by company’s right to collect the tbcs the tbcs will be collected from consumers of electricity located in company’s territory to obtain the authority to collect tbcs and to issue securities company must apply for a financing order from the agency under a financing order tbcs to be collected by company will be generally based on the actual electricity usage of each affected consumer actual collection of tbcs will vary from expected collections due to a number of factors including power usage and delinquencies the financing order will require the adjustment of the tbc charge at least annually under statute the right to collect tbcs is a separate_property right bondable transition property proposed transaction on date a company applied to the agency for a financing order authorizing the issuance of the transition bonds in an aggregate principal_amount not to exceed dollar_figurea the financing order will authorize tbcs in an amount needed to service the transition bonds pay transaction costs and provide for credit enhancement the financing order will create bondable transition property in the right to collect the tbcs and will provide that the bondable transition property may be assigned to a special purpose entity spe the statute provides procedures for assuring that the sale assignment or other transfer of the bondable transition property from the company to the spe will be perfected under state a law and the security_interest granted by the spe to the bond trustee under the indenture pursuant to which the transition bonds are issued in the bondable transition property will be perfected under state a law in a previously issued summary order the agency has also granted company the authority to recover the federal income taxes and state corporate business taxes it will incur as it bills customers for tbcs company’s tax_liability will be collected under separate non-bondable charges tax charges company will form the spe under state b law as a bankruptcy remote limited_liability_company for the special purpose of effectuating the proposed transaction the spe will use the accrual_method of accounting company will be the sole member of plr-113200-01 the spe the spe will not elect to be treated as an association_taxable_as_a_corporation under sec_301_7701-3 of the procedure and administration regulations company will contribute as equity to the spe cash equal to b percent of the total issue_price of the transition bonds pursuant to the financing order company will transfer the bondable transition property to the spe the spe will issue and sell transition bonds to investors not to exceed the aggregate principal_amount of dollar_figurea the proceeds from the issuance of the transition bonds net of issuance costs will be transferred to company in consideration for the bondable transition property the spe may periodically issue transition bonds in one or more series which may consist of one or more classes in any series that differ inter alia as to interest rate amortization of principal and maturity_date the terms of all transition bonds of the same series will be identical unless a series includes more that one class in which case the terms of all transition bonds of the same class will be identical initially the spe will issue one series of transition bonds the legal final maturity dates for the transition bonds may differ among series or classes within a series company expects that the longest term class of transition bonds in a series will have a legal final maturity_date of no more than c years company has represented that none of the transition bonds the proceeds of which are used to buy down or buy out a non-utility generator contract or to refinance interim debt issued to effectuate any such buy down or buy out will have a scheduled amortization extending beyond the remaining term of any such non-utility generator contract interest on each series of transition bonds will accrue from the date_of_issuance and will be payable quarterly or semiannually principal payments will be scheduled to be made quarterly or semiannually within a series the spe will pay interest on transition bonds for all classes prior to paying principal on any class if on any payment_date amounts allocable to a series of transition bonds are not sufficient to pay interest due principal legally due or principal scheduled on all of the outstanding transition bonds in a series amounts available will be allocated within that series in each case until paid in full as follows i payment of interest due on all of the outstanding transition bonds within that series followed by ii payment of principal legally due on all of the outstanding transition bonds within that series followed by iii payment of principal scheduled on all of the outstanding transition bonds within that series transition bonds will not be secured_by the assets of the company but rather will be recourse to the spe and will be collateralized by the bondable transition property and the equity and assets of the spe initially company will service the consumer accounts that are subject_to the tbcs amounts collected by the company will be deposited into its accounts and remitted at least monthly to a collection account maintained by the bond trustee the collection account will include a general subaccount into which the bond trustee will deposit amounts remitted by the company the general subaccount will be divided plr-113200-01 into series subaccounts each having a capital subaccount an overcollateralization subaccount and a reserve subaccount all amounts in the collection account not allocated to any other subaccount will be allocated to the general subaccount tbc collections in excess of amounts necessary to pay interest and principal on the transition bonds related fees and expenses of the spe replenish the capital subaccount up to the required capital level and fund and maintain the overcollateralization subaccount up to its required level will be allocated to the reserve subaccount investment_income earned on amounts in the collection account may be used to pay debt service on the transition bonds and other related fees and expenses the spe will retain any amount of investment_income remaining after transition bonds for all series have been fully paid and such amounts may be distributed by the spe to the company the tbcs will be set to provide for recovery_of the costs associated with billing and collecting the tbcs as well as for an excess_amount overcollateralization amount that will eventually reach b percent of the original principal_amount of the transition bonds the overcollateralization amount will be collected approximately ratably over the expected term of the transition bonds the bond trustee will allocate amounts in subaccounts for each series of transition bonds in the following order amounts owed to the bond trustee including legal fees and expenses up to a capped amount fees for independent managers servicer fees administrator fees operating_expenses of the spe up to a capped amount current and accrued but unpaid interest on transition bonds legally required principal payments on transition bonds scheduled principal payments on transition bonds payments of any amounts due under any hedge or swap agreements unpaid operating_expenses and indemnity amounts of the spe replenishment of the capital subaccount the overcollateralization subaccount release of investment earnings on the capital subaccount to the spe payment of any remaining bond trustee expenses and indemnity amounts then owed and all remaining amounts to the reserve subaccount if the tbcs collected in any period are insufficient to satisfy the spe’s payment obligations on the transition bonds the bond trustee may draw on amounts in the reserve subaccount the overcollateralization subaccount and finally the capital subaccount to make necessary payments and transfers under the indenture to the extent that amounts in the capital subaccount or the overcollateralization subaccount are used to satisfy scheduled principal and interest payments future tbcs will be adjusted to replenish those subaccounts in addition any funds in the reserve subaccount from prior payment dates will be used to replenish the capital subaccount and the overcollateralization subaccount investment_income earned on amounts in the collection account also may be used to satisfy scheduled interest and principal payments on the transition bonds and to replenish the spe’s equity and the scheduled overcollateralization amount any excess revenues up to an amount equal to the investment_income on the capital plr-113200-01 subaccount will be remitted to the spe which may distribute the earnings to company the transition bonds will provide for the following events of default a default in the payment of interest within five days after a payment is due a default in the payment of outstanding principal as of the legal maturity_date a default in the payment of the redemption price for any transition bond on the redemption date therefor a default in any covenant representation or warranty of the spe that continues for days and specified events of bankruptcy of the spe if any default occurs and continues for any one series of transition bonds the bond trustee or holders of a majority in principal_amount of all series then outstanding may declare the principal of all series of the transition bonds to be immediately due and payable issues does the issuance of the financing order authorizing the collection of the tbcs and the issuance of the recovery order authorizing the collection of the tax charges result in gross_income to company does the issuance of the transition bonds result in gross_income to company are the transition bonds obligations of company law sec_61 of the internal_revenue_code generally defines gross_income as income from whatever source derived except as otherwise provided by law gross_income includes income realized in any form whether in money property or services sec_1_61-1 of the income_tax regulations this definition encompasses all accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 1955_1_cb_207 the right to collect the tbcs and the tax charges is of significant value in producing income for company moreover state a’s action in making the tbc rights transferable has enhanced that value generally the granting of a transferable right by the government does not cause the realization of income revrul_92_16 1992_1_cb_15 allocation of air emission rights by the environmental protection agency does not cause a utility to realize gross_income revrul_67_135 1967_1_cb_20 fair_market_value of an oil_and_gas lease obtained from the government through a lottery is not includable in income the economic_substance of a transaction generally governs its federal tax consequences 293_us_465 xiv-1 c b affixing a label to an undertaking does not determine its character revrul_97_3 1997_1_cb_9 an instrument secured_by property may be an obligation of the taxpayer or plr-113200-01 alternatively may be a disposition of the underlying property by the taxpayer cf id the small_business administration is the primary obligor of certain guaranteed_payment rights that are created under its participating security program conclusions based on the facts as represented we rule as follows the issuance of the financing order authorizing the collection of the tbcs and the issuance of the recovery order authorizing the collection of the tax charges will not result in gross_income to company company the issuance of the transition bonds will not result in gross_income to the transition bonds will be obligations of company except as specifically ruled on above no opinion is expressed or implied regarding the federal tax aspects of the transaction this ruling is directed only to company under sec_6110 of the code this ruling may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of company for the taxable years that include the transaction described in this letter sincerely william e coppersmith chief branch office of associate chief_counsel financial institutions products cc
